          Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 1 of 11                     FILED
                                                                                    2020 Sep-18 PM 01:41
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                            JASPER DIVISION

 T.R., a minor, by and through              )
 her mother, PORSHA                         )
 BROCK,                                     )
                                            )
          Plaintiff,
                                            )              6:19-cv-01101-LSC
   vs.                                      )
 THE LAMAR COUNTY                           )
 BOARD OF EDUCATION, et                     )
 al.,                                       )
                                            )
          Defendants.
                                            )


                               Memorandum of Opinion

         “After the pleadings are closed—but early enough not to delay trial—a party

may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Here, pleadings

closed in December of 2019. (Doc. 14 at ¶¶ 1–2.) Three months later, and early

enough to not delay trial, Defendants moved for partial judgment on the pleadings.

(Doc. 19.) Defendants’ motion is due to be GRANTED IN PART and DENIED IN

PART.

         I.    Facts and Standard of Review

         At this stage, the Court accepts all facts alleged in the plaintiff’s (Brock’s)

Complaint as true. Douglas Asphalt Co. v. Quore, Inc., 541 F.3d 1269, 1273 (11th

Cir. 2008). The court interprets close calls or unclear facts “in the light most

                                      Page 1 of 11
          Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 2 of 11




favorable” to Brock. See Perez v. Wells Fargo, N.A., 774 F.3d 1329, 1335 (11th Cir.

2015). Accepted as true and viewed in Brock’s favor, the facts are as follows:

         In August of 2017, T.R. was an eighth-grade, special-needs student at

Sulligent High School. (Doc. 1 at ¶ 4.) Sulligent High School answers to the Lamar

County Board of Education (LCBE). (Id. at ¶ 5.)

         On August 28, 2017, students in T.R.’s agriculture class smelled marijuana

and complained to their teacher. (Id. at ¶ 12.) Ms. Fowler, Sulligent’s agriculture

teacher, relayed those complaints to Sulligent’s principal (Stamps) and vice-

principal (Byars). (Id.)

         Stamps and Byars searched the backpack of every student in T.R.’s class. (Id.

at ¶ 13.) In T.R.’s backpack, Stamps and Byars found drug paraphernalia, marijuana,

and prescription medication. (Id. at ¶ 14.) According to Sulligent’s official policy,

administrators must call law enforcement when they find students with drugs. (Id. at

¶ 29.)

         Rather than follow school policy and alert law enforcement, Stamps and Byers

ordered T.R. to the guidance counselor’s office. (Id. at ¶ 16.) There, without law

enforcement or T.R.’s mother present, Stamps told T.R. to remove her clothes, lift

her breasts, and spread her legs. (Id. at ¶ 18.) T.R. complied. (Id.) This first search

revealed no additional drugs or drug paraphernalia. (Id.) After the first strip search,

the school alerted T.R.’s mother (Brock). (Id. at ¶ 23.) Brock drove to Sulligent and


                                      Page 2 of 11
          Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 3 of 11




spoke with school officials. (Id. at ¶ 24.) Then, once again, officials ordered T.R. to

strip, lift her breasts, and spread her legs. (Id. at ¶ 25.) LCBE superintendent Vance

Harron (Harron) was aware of both searches but never intervened. (Id. at ¶ 43.)

        Believing both strip searches violated school policy and the United States

Constitution’s Fourth Amendment, Brock sued LCBE, Harron, Stamps, and

guidance counselor Kathy Dean (Dean). Five counts comprise Brock’s Complaint.

Counts I and II—both brought under 42 U.S.C. § 1983—allege violations of federal

law. Counts III, IV, and V arise under Alabama tort law. Brock sues the defendants

in both their individual1 and official capacities. (Doc. 1 at Pages 2–4.)

        Defendants moved for seven judgments on the pleadings. First, they ask the

Court to dismiss paragraphs 64(a) and 64(b) of Brock’s Complaint. Second,

defendants argue sovereign immunity bars Brock’s state-law claims against LCBE.

Defendants also argue sovereign immunity protects the individual defendants—

Stamps, Dean, and Harron—from state-law liability to the extent Brock sued them

in their official capacities. Fourth, Defendants say Brock cannot recover attorney’s

fees should she prevail on her state-law claims. Fifth, defendants argue Brock cannot

recover punitive damages on her federal claims against LCBE and her federal

official capacity claims against Harron, Stamps, and Dean. Sixth, defendants argue




1
    LCBE is the one exception. LCBE has no individual capacity.
                                     Page 3 of 11
        Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 4 of 11




Count I fails to state a claim against Harron. Finally, defendants seek dismissal of

Brock’s failure-to-train claim (Count II).

      Courts apply the same scrutiny to motions for judgment on the pleadings

(under 12(c)) and motions to dismiss (under 12(b)(6)). Carbone v. Cable News

Network, Inc., 910 F.3d 1345, 1350 (11th Cir. 2018). For both, we ask if the plaintiff

pled sufficient facts for “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In other words, is the claim “plausible on its face?” Id. (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). If yes, the claim meets Rule 8’s standard and

survives the motion. See FED. R. CIV. P. 8(a)(2).

      II.    Analysis

      Defendants make seven arguments. Brock concedes five. Below, the Court

goes argument-by-argument. The Court accepts each concession and analyzes the

two disputed points.

                                             1

      Defendants moved to dismiss paragraphs 64(a) and 64(b) of Brock’s prayer

for relief. (Doc. 20 at Pages 10–11.) Paragraph 64(a) asks for a declaratory judgment.

(Doc. 1 at ¶ 64). Paragraph 64(b) seeks an injunction. (Id.) Brock concedes these

two paragraphs should be dismissed. The Court accepts her concession.




                                     Page 4 of 11
        Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 5 of 11




                                           2

      Brock sued LCBE for the tort of outrage. (Doc. 1 at Page 13.) Defendants,

citing Alabama’s Constitution, say LCBE is immune from outrage liability. See ALA.

CONST. of 1901, § 14 (“[T]he State of Alabama shall never be made a defendant in

any court of law or equity.”); Ex Parte Hale Cnty. Bd. of Educ., 14 So.3d 844, 848

(Ala. 2009) (county boards of education are local agencies of the state and therefore

are “clothed in constitutional immunity”). Brock concedes. (Doc. 21 at 1.) The Court

accepts her concession and dismisses Brock’s outrage claim against LCBE.

                                           3

      Brock sued Stamps and Dean for assault, invasion of privacy, and outrage.

She sued Harron for outrage. Assault, invasion of privacy, and outrage are all state-

law claims. Defendants argue Stamps, Dean, and Harron deserve “absolute

immunity” on these state claims to the extent Brock sued them in their official

capacities. (Id.) Once again, Brock concedes. (Doc. 21 at Page 2.)

      The Court accepts Brock’s concession. See Alexander v. Hatfield, 652 So.2d

1142, 1144 (Ala. 1994) (explaining that “state officers and employees, in their

official capacities . . . are absolutely immune from suit when the action is, in effect,

one against the State”). The Court dismisses Brock’s official capacity claims against

Stamps and Dean for assault, invasion of privacy, and outrage. The Court dismisses

Brock’s outrage claim against Harron in his official capacity.


                                     Page 5 of 11
        Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 6 of 11




                                           4

      Brock’s Complaint demands attorney’s fees and costs. (Doc. 1 at 14.)

Defendants moved to dismiss Brock’s demand for fees and costs to the extent it rests

on Brock’s state-law claims. (Doc. 20 at Page 11.) Brock concedes. (Doc. 21 at Page

5) (admitting her “demand for attorney’s fees in Counts III, IV, and V [are] is

improper”). The Court accepts Brock’s concession and dismisses her demand for

attorney’s fees and costs to the extent it relies on Counts III, IV, and V.

                                           5

      According to defendants, the Court should dismiss Brock’s claim for punitive

damages so far as it rests (a) on Brock’s federal causes of action (b) against LCBE

and against Stamps, Dean, and Harran in their official capacities. (Doc. 20 at Page

7.) Brock concedes. (Doc. 21 at Page 2.) The Court accepts Brock’s concession and

dismisses any demand for punitive damages based on Brock’s federal claims against

LCBE and her federal official capacity claims against Stamps, Dean, and Harran.

                                           6

      Count II is a § 1983 failure-to-train claim against LCBE and Harron.

Defendants say Brock alleged insufficient facts for a plausible claim. The Court

disagrees.

      Title 42 U.S.C. § 1983 provides:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any state . . . subjects, or causes to be subjected,
                                     Page 6 of 11
         Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 7 of 11




      any citizen of the United States or other person within the jurisdiction
      thereof to the deprivation of any rights, privileges, or immunities
      secured by the Constitution and laws, shall be liable to the party injured
      in an action at law, suit in equity, or other proper proceeding for redress
      ....

      Local government entities (like Lamar County Board of Education) face

liability when they “subject” someone to “the deprivation of” federal rights. See

Monell v. N.Y. Dept. of Social Soc. Servs., 436 U.S. 658, 692 (1978). However, local

governments are not vicariously liable for deprivations caused by their employees.

See Pembaur v. Cincinatti, 475 U.S. 469, 479 (1986).

      To distinguish municipal liability (actionable) from vicarious liability (not

actionable), courts ask if a local government’s “official policy” caused the plaintiff’s

deprivation. Monell, 436 U.S. at 698. If an official policy unlawfully deprives

someone of his or her rights, then the government, not just the government’s

employees, violate the law. See Gold v. Miami, 151 F.3d 1346, 1350 (11th Cir.

1998).

      Sometimes, a local government’s failure to train its employees creates an

official policy and an actionable claim. City of Canton v. Harris, 489 U.S. 378, 388

(1989). For a failure-to-train claim, Brock must allege enough facts to make three

elements plausible. Gold, 151 F.3d at 1350. First, that LCBE failed to train its

employees. Id. Second, that LCBE’s failure to train rose to the level of an official




                                     Page 7 of 11
        Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 8 of 11




government policy. Id. Third, that LCBE’s failure to train caused T.R.’s deprivation.

Id.

      Brock’s claim satisfies element one. Under element one, she must allege facts

suggesting LCBE and Harron inadequately trained Stamps and Dean. Brock alleges:

“Harron and LCBE failed to properly train and/or supervise Defendant . . . with

respect to Lamar County’s school board policy concerning student searches and

drugs.” (Doc. 1 at ¶ 48.). Furthermore, Brock says Sulligent officials deviated from

school policy. (Doc. 1 at ¶ 29.) Stamps and Dean found drugs but never alerted law

enforcement. (Id.)

      To prove an official policy of inept training (element two), Brock must show

LCBE acted with “deliberate indifference.” Connick v. Thompson, 563 U.S. 51, 61

(2011). For that, a pattern of similar violations by the local government’s untrained

employees is “ordinarily necessary.” Id. But, in “a narrow range of circumstances,”

plaintiffs may show deliberate indifference without alleging a pattern of

unconstitutional conduct. Bd. of Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 409

(1997). For instance, police officers commonly use deadly force. Therefore, failing

to train police about proper force “could properly be characterized as deliberate

indifference” even if the local police department has no history of misconduct.

Canton, 489 U.S. at 391 fn. 10. The Eleventh Circuit frames this question as whether

defendants “face clear constitutional duties in recurrent situations.” Young v. City of


                                    Page 8 of 11
        Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 9 of 11




Augusta, 59 F.3d 1160, 1173 (11th Cir. 1995). If someone (like a police officer)

“recurrently” has constitutional duties, then failing to train him or her may show a

government’s deliberate indifference—even without a pattern of similar conduct. Id.

       Although close, Brock plausibly alleges a pattern of unconstitutional searches

at LCBE. She says LCBE “had a custom of conducting unlawful searches.” (Doc. 1

at ¶ 50.) The Court ignores that conclusory statement. See Hall v. Smith, 170 Fed.

App’x. 105, 108 (11th Cir. 2006) (“Because [the plaintiff] alleged no factual support

for his conclusory statement that the City had a policy or custom of grossly

inadequate . . . training, the district court did not err in dismissing [the plaintiff’s]

claims.”). Legal conclusions aside, Brock’s Complaint alleges two facts supporting

a pattern. First:

       Harron was aware of the circumstances T.R. was enduring while
       Stamps and Dean were conducting the strip searches . . . They did not
       take any action to prevent T.R. from having her rights violated multiple
       times by Stamps and Dean. (Doc. 1 at ¶ 47.)

In other words, Stamps and Dean twice searched T.R. Perhaps both searches were

part of the same incident. If so, this allegation alone does not suggest a pattern. See

Craig v. Floyd Cty. Ga., 643 F.3d 1306, 1309 (11th Cir. 2011) (a single

unconstitutional act “is not sufficient to establish a custom, policy, or practice of

deliberate indifference”). But an additional fact aids Brock’s claim: LCBE has a

policy in place for this situation. Through discovery, Brock could show LCBE

created that policy in response to a history or pattern of unconstitutional searches.
                                     Page 9 of 11
       Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 10 of 11




      Even with no pattern, Brock could plausibly show Sulligent employees face

“recurrent situations” like T.R.’s. After all, Sulligent has a policy in place. Having a

policy may suggest T.R. is not the first student Sulligent administrators found with

drugs. Perhaps Sulligent recurrently finds students with drugs and recurrently

searches those students. If so, then failing to train administrators could show

deliberate indifference. Brock’s allegations satisfy element two.

      Assuming LCBE and Harron inadequately trained Dean and Stamps, that

failure plausibly caused T.R.’s deprivation. If Dean and Stamps followed policy and

called law enforcement, Dean and Stamps would (perhaps) have not searched T.R.

A trained law enforcement officer may have handled the search differently.

      The Court finds Brock’s failure-to-train claim is plausible. The Court denies

defendants’ motion for judgment on the pleadings as to Count II.

                                           7

      In Count I, Brock sues Harron, Stamps, and Dean for violating T.R’s Fourth

Amendment rights. (Doc. 1 at Pages 8–9.) Defendant moved to dismiss Harron.

(Doc. 20 at 9–10.) According to Defendants, Brock did not allege sufficient facts to

hold Harron—a supervisor who did not search T.R.—liable. (Id.)

      A supervisor faces § 1983 liability when he “directly participates in the

unconstitutional conduct” or when “a causal connection exists between the

supervisor’s actions and the alleged constitutional violation.” Keith v. Dekalb Cty.


                                    Page 10 of 11
       Case 6:19-cv-01101-LSC Document 35 Filed 09/18/20 Page 11 of 11




Ga., 749 F.3d 1034, 1047–48 (11th Cir. 2014). If the supervisor directed his

subordinates to act unlawfully then a “causal connection” exists, and he may face

liability for the unlawful conduct he directed. See Cottone v. Jenne, 326 F.3d 1352,

1360 (11th Cir. 2003).

      Assuming Stamps and Dean acted unlawfully, a causal connection plausibly

exists between those actions and Harron. Harron was aware of T.R.’s first strip

search. (Doc. 1 at ¶ 43.) Rather than intervene, he took no action and allowed a

second search. (Id.) Those facts create questions. Did Stamps and Dean contact

Harron between searches? Did Harron direct the second search? Or the first search?

Did Stamps and Dean seek Harron’s permission? These questions deserve discovery

and time for development. Therefore, the Court denies Defendants’ motion to

dismiss Harron from Count I.

      III.   Conclusion

      The Court will enter an Order consistent with this Memorandum of Opinion.


      DONE and ORDERED on September 18, 2020.



                                             _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                               203323




                                   Page 11 of 11
